 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   BRIAN J. M., an Individual,                  Case No.: 2:18-05955 ADS

12                       Plaintiff,

13                       v.                       MEMORANDUM OPINION AND ORDER

14   ANDREW M. SAUL1, Commissioner of
     Social Security,
15
                         Defendant.
16

17   I.    INTRODUCTION

18         Plaintiff Brian J. M.2 (“Plaintiff”) challenges the Defendant Commissioner of

19   Social Security’s (hereinafter “Commissioner” or “Defendant”) denial of his application

20   for supplemental security income (“SSI”). Plaintiff contends that the Administrative

21

22   1 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).
23   2 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil

     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
24
     Administration and Case Management of the Judicial Conference of the United States.


                                                -1-
 1   Law Judge (“ALJ”) improperly evaluated his subjective statements, as well as a medical

 2   opinion. For the reasons stated below, the decision of the Commissioner is affirmed,

 3   and this matter is dismissed with prejudice.3

 4   II.    FACTS RELEVANT TO THE APPEAL

 5          A review of the entire record reflects certain uncontested facts relevant to this

 6   appeal. Prior to filing his application for social security benefits, Plaintiff last worked on

 7   November 12, 2014, his alleged disability onset date. (Administrative Record “AR” 138,

8    172). He alleged disability based on “chf” – congestive heart failure. (AR 162).

 9          Plaintiff testified that he had triple-bypass heart surgery in 2007. (AR 38, 53).

10   Plaintiff stated he had this procedure done three times because two failed. (AR 38, 48).

11   Plaintiff spent some time in prison, and after he was released, he worked for two

12   telemarketing companies in 2014. (AR 35-36).

13          In November 2014, Plaintiff noticed he was growing very tired and weak, and

14   couldn’t finish the workday. (AR 37-38). Plaintiff stated that he therefore quit his job.

15   (AR 37). Plaintiff then he had a heart attack in December 2014, was hospitalized for

16   three or four days and had a stent placed in his heart. (AR 37-38, 53). In 2016, Plaintiff

17   had an angioplasty done. (AR 39).

18          In addition to his heart condition, Plaintiff testified that he has “frozen shoulder”

19   from diabetes. (AR 39, 44-45). Plaintiff also stated he has Meniere’s disease from a

20   recurring inner ear infection, and arthritis in his knees. (AR 49-50, 52).

21

22

23   3The parties filed consents to proceed before the undersigned United States Magistrate
     Judge, pursuant to 28 U.S.C. § 636(c), including for entry of final Judgment.
24
     [Docket(“Dkt.”) Nos. 12, 14].


                                                  -2-
 1          Plaintiff hasn’t worked since he left his employer in November 2014, except doing

 2   odd jobs here and there. (AR 38). Plaintiff testified that he can’t go back to

 3   telemarketing because of “simple fatigue” caused by a combination of his medication,

 4   heart disease, and sleep apnea. (AR 40, 50). Plaintiff stated he is unable to complete an

 5   eight-hour shift because, after a couple of hours, he’s “just done.” (AR 40, 43).

 6          Plaintiff testified he can stand for five or 10 minutes, and walk two or three

 7   blocks, before needing to sit. (AR 50-51). He spends most of his time sitting, and he can

8    do that for “long periods of time.” (AR 51). Plaintiff stated he can lift 20 or 30 pounds

 9   and that he can walk maybe two flights of stairs before his chest tightens. (AR 41-42,

10   51). Plaintiff can bend over, but not too much otherwise he becomes dizzy. (AR 51).

11   Plaintiff also stated he can stoop, but it is a problem because of the arthritis in his knees.

12   (AR 52).

13          As part of his daily activities, Plaintiff can dress and bathe himself, prepare his

14   own meals, and get around using mass transit. (AR 34). Plaintiff stated he walks

15   through his neighborhood and picks up cans and bottles for income. (AR 52). Plaintiff

16   is a recovering alcoholic, so he does a lot of work for Alcoholics Anonymous, including

17   counsels, speaks, sponsors, and takes part in recovery meetings. (AR 45-46). According

18   to Plaintiff, there is “no question” that his drinking “probably was a big contributing

19   factor” in the early onset of his congestive heart disease. (AR 47).

20          Plaintiff testified that, currently, his doctor advises him to stay on his medication

21   and exercise as much as he can and stated that his doctor is happy with where he’s at

22   right now. (AR 40).

23          On December 7, 2015, Plaintiff’s treating physician, Imanuel Khalili, M.D.,

24   completed a three-page “MEDICAL OPINION RE: ABILITY TO DO WORK-RELATED



                                                  -3-
 1   ACTIVITIES (PHYSICAL)” form provided by the law firm representing Plaintiff. (AR

 2   327-29). On the form, Dr. Khalili checked boxes indicating Plaintiff was extremely

 3   limited, including that he could lift a maximum of 10 pounds occasionally, and less than

 4   10 pounds frequently. (AR 327). Additionally, Plaintiff could stand and walk less than

 5   two hours, and sit about four hours, in an eight-hour workday. (Id.). Plaintiff would

 6   also need to change position after sitting for 90 minutes or standing for 10 minutes.

 7   (Id.). The doctor indicated that Plaintiff must never stoop, bend, or climb ladders, and

8    that he can only occasionally crouch or climb stairs. (AR 328). Additionally, Plaintiff

 9   has limitations handling, pushing, and pulling. (Id.). Plaintiff must avoid temperature

10   extremes, respiratory irritants, hazards, and concentrated exposure to wetness and

11   humidity. (AR 329). The doctor further explained that Plaintiff’s “[h]eart condition

12   prohibits physical exertion on any type [of physical function],” and “causes an inability

13   to engage in activities for sustained periods.” (AR 328-29). Dr. Khalili opined that

14   Plaintiff would need to be absent from work more than three times a month. (AR 329).

15   III.   PROCEEDINGS BELOW

16          A. Procedural History

17          Plaintiff filed his application for SSI on November 12, 2014, alleging disability

18   beginning that day. (AR 13, 71, 138). Plaintiff’s claim was denied initially on May 28,

19   2015. (AR 71). A hearing was held before ALJ Richard T. Breen on February 14, 2017.

20   (AR 26-60). Plaintiff, represented by counsel, appeared and testified at the hearing, as

21   did a vocational expert, June Hagen. (Id.)

22

23

24



                                                  -4-
 1          On June 16, 2017, the ALJ found that Plaintiff was “not disabled” within the

 2   meaning of the Social Security Act.4 (AR 13-21). The ALJ’s decision became the

 3   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request for

 4   review on May 22, 2018. (AR 1-6). Plaintiff then filed this action in District Court on

 5   July 9, 2018, challenging the ALJ’s decision. [Dkt. No. 1].

 6          B. Summary of ALJ Decision After Hearing

 7          In the decision (AR 13-21), the ALJ followed the required five-step sequential

8    evaluation process to assess whether Plaintiff was disabled under the Social Security

 9   Act.5 20 C.F.R. § 416.920(a). At step one, the ALJ found that Plaintiff had not been

10   engaged in substantial gainful activity since November 12, 2014, the alleged onset and

11   application filing date. (AR 15). At step two, the ALJ found that Plaintiff had the

12   following severe impairments: (a) coronary artery disease, status-post triple bypass

13   grafting in 2007, and multiple angioplasties with stent placements; (b) hypertension;

14   (c) asthma; (d) obesity; and (e) right shoulder capsulitis. (AR 15-16).

15

16

17   4 Persons are “disabled” for purposes of receiving Social Security benefits if they are
     unable to engage in any substantial gainful activity owing to a physical or mental
18
     impairment expected to result in death, or which has lasted or is expected to last for a
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).
19   5 The ALJ follows a five-step sequential evaluation process to assess whether a claimant

     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
20
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
21
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
22
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
23
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
     functional capacity to perform any other work? If so, the claimant is not disabled. If
24
     not, the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).


                                                 -5-
 1         At step three, the ALJ found that Plaintiff “does not have an impairment or

 2   combination of impairments that meets or medically equals the severity of one of the

 3   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d),

 4   416.925[,] and 416.926).” (AR 16). The ALJ then found that Plaintiff had the Residual

 5   Functional Capacity (“RFC”)6 “to perform sedentary work as defined in 20 CFR

 6   416.967(a)7 except:

 7         lifting up to 5 pounds frequently and up to 10 pounds occasionally, sitting
           up to 6 hours total in an 8-hour workday, and standing/walking up to 2
8          hours total in an 8-hour workday, with the following restrictions: he can
           only occasionally operate hand controls with his bilateral hands; he can
 9         only occasionally use his bilateral upper extremities for reaching; he must
           avoid concentrated exposure to moving mechanical parts; [and] he must
10         avoid concentrated exposure to respiratory irritants and temperature
           extremes.
11
     (AR 16).
12
           At step four, based on Plaintiff’s RFC and the vocational expert’s testimony, the
13
     ALJ found that Plaintiff could perform his past relevant work as a telephone solicitor
14
     and the “composite job” of telephone solicitor/appointment clerk. (AR 20). The ALJ
15
     noted that “[t]his work does not require the performance of work-related activities
16

17

18   6 An RFC is what a claimant can still do despite existing exertional and nonexertional
     limitations. See 20 C.F.R. § 416.945(a)(1).
19   7
       “Sedentary work” is defined as
            lifting no more than 10 pounds at a time and occasionally lifting or
20          carrying articles like docket files, ledgers, and small tools. Although a
            sedentary job is defined as one which involves sitting, a certain amount of
21          walking and standing is often necessary in carrying out job duties. Jobs
            are sedentary if walking and standing are required occasionally and other
22          sedentary criteria are met.
     20 C.F.R. § 416.967(a); see also Casey H. v. Berryhill, 2018 WL 5629303, at *3 n.3 (C.D.
23   Cal. Oct. 29, 2018).

24



                                                -6-
 1   precluded by [Plaintiff]’s [RFC] . . .” (Id.) The ALJ did not proceed to step five. (Id.).

 2   Accordingly, the ALJ determined that Plaintiff had not been under a disability, as

 3   defined in the Social Security Act, since the application was filed on November 12, 2014.

 4   (Id.).

 5   IV.      ANALYSIS

 6            A. Issues on Appeal

 7            Plaintiff raises two issues for review, whether the ALJ properly: (1) evaluated his

8    subjective testimony and complaints; and (2) analyzed the medical opinion of a treating

 9   physician. [Dkt. No. 22 (Joint Stipulation), 2]8. Specifically, Plaintiff contends ALJ

10   improperly discounted his statements regarding the nature and severity of his

11   conditions. [Id., pp. 9-12, 17]. In addition, Plaintiff contends that the ALJ failed to

12   provide legally sufficient reasons for rejecting the opinion of his primary care provider,

13   Dr. Imanuel Khalili. [Id., pp. 3-5, 9].

14            B. Standard of Review

15            A United States District Court may review the Commissioner’s decision to deny

16   benefits pursuant to 42 U.S.C. § 405(g). The District Court is not a trier of the facts but

17   is confined to ascertaining by the record before it if the Commissioner’s decision is

18   based upon substantial evidence. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

19   (District Court’s review is limited to only grounds relied upon by ALJ) (citing Connett v.

20   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). A court must affirm an ALJ’s findings of

21   fact if they are supported by substantial evidence and if the proper legal standards were

22

23   8 The Court addresses the claims in a different order than presented by the parties to
     track the ALJ’s decision and provide background and context to Plaintiff’s claim of
24
     disability.


                                                   -7-
 1   applied. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). An ALJ can satisfy

 2   the substantial evidence requirement “by setting out a detailed and thorough summary

 3   of the facts and conflicting clinical evidence, stating his interpretation thereof, and

 4   making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation

 5   omitted).

 6          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

 7   quantum of supporting evidence. Rather, a court must consider the record as a whole,

8    weighing both evidence that supports and evidence that detracts from the Secretary’s

 9   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

10   internal quotation marks omitted). “‘Where evidence is susceptible to more than one

11   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

12   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

13   (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If

14   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not

15   substitute our judgment for that of the ALJ.”). However, the Court may review only “the

16   reasons provided by the ALJ in the disability determination and may not affirm the ALJ

17   on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

18   2007) (citation omitted).

19          Lastly, even if an ALJ errs, the decision will be affirmed where such error is

20   harmless, that is, if it is “inconsequential to the ultimate nondisability determination,”

21   or if “the agency’s path may reasonably be discerned, even if the agency explains its

22   decision with less than ideal clarity.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th

23   Cir. 2015) (citation omitted); Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

24



                                                  -8-
 1          C. Whether the ALJ Properly Evaluated Plaintiff’s Testimony

 2          Plaintiff asserts that the ALJ improperly rejected his subjective testimony by

 3   relying solely on its inconsistency with the objective evidence. Defendant contends that

 4   the ALJ appropriately found Plaintiff’s testimony not fully supported by the record and

 5   Plaintiff’s prior statements about his improved condition.

 6                 1. Legal Standard for Evaluating Claimant’s Testimony

 7          A claimant carries the burden of producing objective medical evidence of his or

8    her impairments and showing that the impairments could reasonably be expected to

 9   produce some degree of the alleged symptoms. Benton ex rel. Benton v. Barnhart, 331

10   F.3d 1030, 1040 (9th Cir. 2003). Once the claimant meets that burden, medical

11   findings are not required to support the alleged severity of pain. Bunnell v. Sullivan,

12   947 F.2d 341, 345 (9th Cir. 1991) (en banc); see also Light v. Soc. Sec. Admin., 119 F.3d

13   789, 792 (9th Cir. 1997) (“claimant need not present clinical or diagnostic evidence to

14   support the severity of his pain”) (citation omitted)). Defendant does not contest that

15   Plaintiff carried his burden of producing objective medical evidence of his impairments

16   and showing that the impairments could reasonably be expected to produce some

17   degree of the alleged symptoms. [Dkt. No. 22, pp. 13-14].

18          Once a claimant has met the burden of producing objective medical evidence, an

19   ALJ can reject the claimant’s subjective complaint “only upon (1) finding evidence of

20   malingering, or (2) expressing clear and convincing reasons for doing so.” Benton, 331

21   F.3d at 1040. To discredit a claimant's symptom testimony when the claimant has

22   provided objective medical evidence of the impairments which might reasonably

23   produce the symptoms or pain alleged and there is no evidence of malingering, the ALJ

24   “may reject the claimant’s testimony about the severity of those symptoms only by



                                                 -9-
 1   providing specific, clear and convincing reasons for doing so.” Brown-Hunter, 806 F.3d

 2   at 489 (“we require the ALJ to specify which testimony she finds not credible, and then

 3   provide clear and convincing reasons, supported by evidence in the record, to support

 4   that credibility determination”); Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017).

 5          The ALJ may consider at least the following factors when weighing the claimant’s

 6   credibility: (1) his or her reputation for truthfulness; (2) inconsistencies either in the

 7   claimant’s testimony or between the claimant’s testimony and his or her conduct; (3) his

8    or her daily activities; (4) his or her work record; and (5) testimony from physicians and

 9   third parties concerning the nature, severity, and effect of the symptoms of which she

10   complains. Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2001) (citing Light, 119

11   F.3d at 792). “If the ALJ’s credibility finding is supported by substantial evidence in the

12   record, [the court] may not engage in second-guessing.” Id. at 959 (citing Morgan v.

13   Comm’r Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999)).

14                 2. The ALJ provided Clear and Convincing Reasons Supported by
                      Substantial Evidence
15

16          Having carefully reviewed the record, the Court finds that the ALJ provided

17   specific clear and convincing reasons for discounting Plaintiff’s subjective complaints.9

18   The ALJ found that Plaintiff’s subjective complaints were not entirely consistent with

19   the medical evidence and other evidence in the record, and Plaintiff’s prior statements

20   admitting improvement. (AR 17-19). The ALJ properly relied on those factors for the

21   following reasons.

22
     9 The ALJ did not make a finding of malingering in his opinion. (AR 13-21). Thus, in
23
     discounting Plaintiff’s subjective complaints, the ALJ was required to articulate specific,
     clear and convincing reasons. See Benton, 331 F.3d at 1040; Brown-Hunter, 806 F.3d at
24
     489.


                                                  -10-
 1          First, although a lack of, or inconsistency with, objective medical evidence cannot

 2   be the sole reason for discounting a claimant’s testimony, it can be one of several factors

 3   used in evaluating subjective complaints. See Burch, 400 F.3d at 681 (“Although lack of

 4   medical evidence cannot form the sole basis for discounting pain testimony, it is a factor

 5   that the ALJ can consider in his credibility analysis.”); Rollins v. Massanari, 261 F.3d

 6   853, 857 (9th Cir. 2001). The objective medical evidence of record included the

 7   following: (1) while Plaintiff underwent a coronary artery stenting procedure in

8    December 2014, his January and September 2015 echocardiogram showed that his left

 9   ventricular ejection fraction was within normal range and without segmental wall

10   motion abnormalities (AR 848); (2) while Plaintiff developed chest pain during his

11   January 2016 exercise nuclear stress test, the pain resolved with rest and the nuclear

12   images were negative for ischemia and his left ventricular ejection fraction was 48% (AR

13   848); (3) Plaintiff’s April 2015 consultative examination “did not demonstrate any

14   clinical abnormalities” (AR 18), including that (a) Plaintiff’s chest showed “no evidence

15   of tenderness” or “kyphosis” (AR 320); (b) he used “no accessory muscles” while

16   breathing and had “normal inspiration, expiration and excursion” (AR 320); (c) his

17   lungs had “bilaterally symmetric breath sounds, clear to auscultation and percussion”

18   (AR 320); (d) there was no evidence of “wheezing, rhonchi or rales”; (e) the expiratory

19   phase was within normal limits (AR 321); (f) Plaintiff’s cardiovascular system showed

20   “no evidence of heaves or thrills”; (g) there was “no evidence of murmurs, rubs, gallops

21   or thrills”; and (h) he had “regular rate and rhythm with normal S1 and S2” (AR 321);

22   (i) although Plaintiff also alleged he was unable to work because of “frozen shoulder,”

23   examination of his shoulders was normal (AR 321); and (4) Plaintiff’s physical

24   examinations in 2015 and 2016 revealed a normal cardiovascular system,



                                                 -11-
 1   pulmonary/chest examination, and musculoskeletal system (AR 797, 800, 803, 807,

 2   810, 814, 819, 822, 826, 828, 833, 837, 844).

 3          Second, the ALJ detailed a litany of statements Plaintiff made to medical

 4   professionals indicating improvement of his condition. (AR 18). Plaintiff fails to

 5   acknowledge this part of the ALJ’s decision or refute any of the statements he made.

 6   [Dkt. No. 22 (Joint Stipulation), 9-12, 17]. Accordingly, Plaintiff has not properly

 7   challenged the ALJ’s determination before the Court. See Greger v. Barnhart, 464 F.3d

8    968, 973 (9th Cir. 2006) (claimant waived issues not raised before the district court);

 9   Owens v. Colvin, 2014 WL 5602884, at *4 (C.D. Cal. Nov. 4, 2014) (claimant’s failure to

10   discuss, or even acknowledge, ALJ’s reliance on certain reasons in credibility

11   determination waived any challenge to those aspects of ALJ’s finding); [Dkt. No. 11, p. 5

12   (“Any issue not raised in the joint submission may be deemed waived.”)].

13          Even if the Court were not to find waiver, the ALJ’s reasoning is amply supported

14   by the record. For example: (1) in September 2015 Plaintiff reported to his cardiologist

15   that his chest pain had resolved, he was physically active, and he was walking daily (AR

16   18, 776); (2) in December 2015, Plaintiff reported “feel[ing] good with no new

17   complaints” to his treating physician, Dr. Khalili (AR 821); (3) in January 2016, Plaintiff

18   again reported “feel[ing] good” and denied “chest pain, SOB [shortness of breath] and

19   palpitation” (AR 818); (4) in April 2016, Plaintiff reported “his exercise tolerance much

20   improved after angio and can walk 8 blocks with no chest pain or SOB” (AR 18, 806);

21   (5) Plaintiff continued to report feeling “good” to Dr. Khalili in June, July, August, and

22   October of 2016 (AR 794, 796, 799, 802); (6) in July 2016, Plaintiff told Dr. Khalili that

23   he felt “very good with no complaints, and he had “never been so good before” (AR 18,

24   799); (7) in January 2017 Plaintiff denied chest pain, had no shortness of breath, and



                                                 -12-
 1   “exercises without any distress” (AR 787). Indeed, even at the February 2017 hearing,

 2   Plaintiff admitted that his current doctor advises him to exercise as much he can, and

 3   that he is “happy” with where Plaintiff is at right now. (AR 40). The ALJ thus properly

 4   relied on this reason in assessing Plaintiff’s subjective complains. See Lindquist v.

 5   Colvin, 588 F. App’x 544, 547 (9th Cir. 2014) (ALJ properly discounted claimant’s

 6   testimony in part because symptoms were controlled); Colter v. Colvin, 554 F. App’x

 7   594, 596 (9th Cir. 2014) (ALJ properly discounted claimant’s credibility based on her

8    own admissions and inconsistency between her testimony and descriptions of her

 9   activities and abilities).

10          Based on these clear, convincing and specific reasons for discounting Plaintiff’s

11   subjective complaints and the substantial evidence to support his determination, the

12   Court concludes that the ALJ did not commit error in assessing Plaintiff’s testimony.

13          D. Whether The ALJ Properly Evaluated A Treating Physician

14              Opinion

15          Plaintiff contends that the ALJ improperly rejected the opinion of Dr. Kahlili, and

16   more weight should have been assigned to it because he was a treating physician.

17   Defendant contends that the ALJ properly assessed the opinion.

18                  1.     Standard for Weighing Medical Opinions

19          The ALJ must consider all medical opinion evidence. 20 C.F. R. § 416.927(b).

20   “As a general rule, more weight should be given to the opinion of a treating source than

21   to the opinion of doctors who do not treat the claimant.” Lester, 81 F.3d at 830 (citing

22   Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)). Where the treating doctor’s

23   opinion is not contradicted by another doctor, it may only be rejected for “clear and

24   convincing” reasons. Id. (citing Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)).



                                                -13-
 1   “If a treating or examining doctor’s opinion is contradicted by another doctor’s opinion,

 2   an ALJ may only reject it by providing specific and legitimate reasons that are supported

 3   by substantial evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting

 4   Bayliss, 427 F.3d at 1216). In Trevizo, the Ninth Circuit addressed the factors to be

 5   considered in assessing a treating physician’s opinion.

 6              The medical opinion of a claimant’s treating physician is given
                “controlling weight” so long as it “is well-supported by medically
 7              acceptable clinical and laboratory diagnostic techniques and is
                not inconsistent with the other substantial evidence in [the
8               claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2). When a
                treating physician’s opinion is not controlling, it is weighted
 9              according to factors such as the length of the treatment
                relationship and the frequency of examination, the nature and
10              extent of the treatment relationship, supportability, consistency
                with the record, and specialization of the physician. Id.
11              § 404.1527(c)(2)-(6).”

12   871 F.3d at 675.

13          “Substantial evidence” means more than a mere scintilla, but less than a

14   preponderance; it is such relevant evidence as a reasonable person might accept as

15   adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.

16   2007) (citing Robbins, 466 F.3d at 882). “The ALJ can meet this burden by setting out a

17   detailed and thorough summary of the facts and conflicting clinical evidence, stating his

18   interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751

19   (9th Cir. 1989) (citation omitted); see also Tommasetti v. Astrue, 533 F.3d 1035, 1041

20   (9th Cir. 2008) (finding ALJ had properly disregarded a treating physician’s opinion by

21   setting forth specific and legitimate reasons for rejecting the physician’s opinion that

22   were supported by the entire record).

23

24



                                                 -14-
 1                 2.     The ALJ Gave Specific and Legitimate Reasons, Supported by
                          Substantial Evidence, for Assigning Less Weight to the Treating
 2                        Physician Opinion

 3          Preliminarily, the Court notes the ALJ did not reject Dr. Khalili’s opinion in its

 4   entirety. The ALJ declined to give it controlling weight and instead assigned “little”

 5   weight. (AR 19). By providing a detailed summary of the opinion and assigning “little”

 6   weight, the ALJ necessarily gave consideration and credited aspects of that opinion.

 7   (AR 19). Indeed, the ALJ limited Plaintiff’s RFC to sedentary work, restricted his

8    handling and reaching, and precluded him from concentrated exposure to respiratory

 9   irritants and temperature extremes, which at least partially reflected portions of the

10   treating opinion. (AR 16).

11          To the extent the ALJ did not fully adopt the limitations in the opinion, he

12   complied with Magallanes and provided specific and legitimate reasons for doing so that

13   are supported by the record.

14          First, the ALJ mentioned that Dr. Khalili’s progress notes offered little, if any,

15   clinical signs that would support the extreme limitations he assessed. (AR 19). This

16   reason is supported by the record. For example, Dr. Khalili’s progress notes regularly

17   showed normal cardiovascular examination findings, such as normal heart rate, regular

18   rhythm, and normal heart sounds. (AR 797, 800, 803, 807, 810, 814, 819, 822, 826,

19   828, 833, 837, 844). Further, pulmonary and chest examinations were similarly

20   normal, revealing normal breath sounds, no respiratory distress, no wheezes, and no

21   tenderness. (Id.) Moreover, as Defendant points out, the progress note Dr. Khalili

22   completed on December 7, 2015—the same day he indicated he “signed for [Plaintiff]”

23   his “paper for disability” (AR 824)—shows that Plaintiff reported “feel[ing] good with no

24   new complaints.” [Dkt. No. 22, p. 7]; (AR 821). Plaintiff’s physical examination that day



                                                 -15-
 1   also showed normal physical and mental findings. (AR 822). Further, as discussed

 2   above, Plaintiff made several comments to Dr. Khalili during other visits about his

 3   improved condition. The ALJ properly relied on the lack of support for Dr. Khalili’s

 4   opinion in his own progress notes. See Wilhelm v. Comm’r Soc. Sec. Admin., 597 F.

 5   App’x 425, 425 (9th Cir. 2015) (ALJ properly rejected doctor’s opinion because it

 6   contradicted her own treatment notes); Shavin v. Comm’r Soc. Sec. Admin., 488 F.

 7   App’x 223, 224 (9th Cir. 2012) (ALJ may reject physician’s opinion by “noting legitimate

8    inconsistencies and ambiguities in the doctor’s analysis or conflicting lab test results,

 9   reports, or testimony” (internal citation omitted)).

10          Second, and relatedly, the ALJ found that the basis for Dr. Khalili’s opinion was

11   unclear. (AR 19). The form opinion completed by Dr. Khalili requested, for each

12   activity assessed, the doctor to “[i]dentify the particular medical findings (e.g., physical

13   examination findings, x-ray findings, laboratory test results, history, symptoms

14   (including pain), etc.) which support your opinion regarding limitations.” (AR 327).

15   Yet, in the blanks on the form, Dr. Khalili simply listed his diagnosis of coronary artery

16   disease and osteoarthritis, and Plaintiff’s subjective complaints, which the ALJ

17   discounted as previously explained. (AR 328-29). No other medical “findings” were

18   identified in the form opinion, even though they were requested. As such, in deciding to

19   assign Dr. Khalili’s opinion less weight, the ALJ properly relied on the lack of a clear

20   basis for the opinion. See, e.g., Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1228

21   (9th Cir. 2009) (citation omitted) (“The ALJ need not accept the opinion of any

22   physician . . . if that opinion is brief, conclusory, and inadequately supported by clinical

23   findings.”); Morgan, 169 F.3d at 602 (disability opinion “premised to a large extent

24



                                                 -16-
 1   upon the claimant’s own accounts of his symptoms and limitations may be disregarded

 2   where those complaints have been properly discounted” (quotations omitted)).

 3          Accordingly, the Court concludes that the ALJ provided “specific and legitimate”

 4   reasons based on substantial evidence for him assigning little weight to Plaintiff’s

 5   treating physician’s opinion.

 6   V.     CONCLUSION

 7          For the reasons stated above, the decision of the Social Security Commissioner is

8    AFFIRMED, and the action is DISMISSED with prejudice. Judgment shall be entered

 9   accordingly.

10

11   DATE: March 18, 2020

12
                                              /s/ Autumn D. Spaeth
13                                      THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24



                                                -17-
